Citation Nr: 1636759	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent disabling for lateral left knee meniscectomy residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from June 1965 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's request for an increased rating and continuing the Veteran's evaluation of meniscectomy, lateral, left knee, at a rating of 10 percent.

In a December 2014 decision, the Board denied the claim in part, continuing the current 10 percent evaluation of lateral left knee meniscectomy residuals, and granted entitlement to a separate rating of 10 percent for symptomatic removal of semilunar cartilage.  The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In March 2016, the Court issued a Memorandum Decision that vacated the Board's December 2014 decision and remanded the claim to the Board for further proceedings.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the March 2016 Memorandum Decision, the Court found that "the Board's inconsistent internal logic necessitates an inadequate-reasons-or bases" on the Board's decision to grant a separate 10 percent disability rating under diagnostic code 5259 but deny an increased rating under diagnostic code 5257.  The Court further noted that it "passes no judgment on the appellant's new examination claim; however, as it has now been nearly 4 years since the appellant's last examination, the Board should consider whether granting a new examination is now warranted as part of the Secretary's duty to assist."  The Board observes that a new precedential opinion that directly impacts this case was issued by the Court.  In Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, whenever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The Board notes that the March 2012 VA examination report does not comply with Correia, thus the upcoming VA examiner is directed to complete a report in compliance with these aforementioned requirements.

In addition, all updated treatment records must be obtained and associated with the claims file.  The record reflects that the most recent VAMC treatment record currently associated with the claims file is from January 2012.  Therefore, upon remand updated medical treatment records, to include any and all non-duplicative treatment from VAMC facilities dated from January 2012 through to the present day must be associated with the file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records, to include all non-duplicative VAMC treatment records from January 2012 to the present.

The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his left knee since March 2012.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Afford the Veteran a VA examination to determine the current severity of his left knee disability.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

(1)  Pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing and if possible, with the range of the opposite undamaged joint (right knee).

(2)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




